Kupferman, J. (dissenting).
An official for the Department of Housing Preservation and Development (HPD) believed an apartment in one of the projects to be vacant, but occupied by trespassers. He was mistaken in his belief because the apartment was under lease. Acting in good faith, and without verifying the lease situation, the official entered the apartment, accompanied by members of the Police Department, who then arrested the people who had been inside, lined them up in the hallway and searched them.
The defendant claimed that she was visiting another apartment and was included simply because she was passing by. If the latter were the case, then there was no probable cause to search her and the evidence should be suppressed. Even if she had indeed been inside the apartment, the evidence should *132also be suppressed because there was no emergency and the entry and arrests would be in violation of the rule in Payton v New York (445 US 573).
In the recent case of People v Spencer (84 NY2d 749; see, Stein, New York Court of Appeals Roundup, NYLJ, Feb. 9, 1995, at 3, col 2), the Court of Appeals, in a 4 to 3 decision, suppressed the evidence obtained in good faith and with reasonable cause in a stop of a moving vehicle.
While the minority in that case, in my opinion, had the better view, we are still constrained to follow the rule. While Coke did not have the problem of moving vehicles in his day, he did make it clear that a person’s home is a castle not to be invaded and there was no warrant in the case at bar. Accordingly, the evidence should be suppressed.